Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 20, 2020

The Court of Appeals hereby passes the following order:

A21D0068. BAKER HEIGHTS HOMEOWNERS ASSOCIATION, INC. v.
    DEBORAH MAKINDE.

      Baker Heights Homeowners Association, Inc. filed this “Application for
Appellate Review” of the trial court’s order denying its motion for summary
judgment. The denial of a motion for summary judgment, however, must be appealed
in accordance with the interlocutory appeal procedures set forth in OCGA § 5-6-34
(b) – including obtaining a certificate of immediate review from the trial court. See
Lumbermen’s Underwriting Alliance v. Atlantic Wood Indus., 207 Ga. App. 392, 392
(427 SE2d 861) (1993). If a certificate of immediate review is not entered within ten
days of entry of the order at issue, the party seeking review must wait until the final
judgment to appeal. See OCGA § 5-6-34 (b); Wilcher v. Confederate Packaging, Inc.,
287 Ga. App. 451, 452 (1) (651 SE2d 790) (2007). Baker Heights’s failure to follow
the required appellate procedures deprives us of jurisdiction over this application,
which is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213)
(1996).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/20/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.